Citation Nr: 0727599	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  06-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus, claimed 
as roaring and ringing in ears.  

REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
bilateral hearing loss and tinnitus.  

The veteran testified before the undersigned at a 
videoconference hearing in January 2007.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated within one 
year of separation from service, and has not been shown by 
competent medical evidence to be etiologically related to 
service.  

2.  Tinnitus is not currently shown.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).   

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

An October 2005 VCAA letter advised the veteran of the 
information and evidence required to establish service 
connection for bilateral hearing loss and roaring/ringing in 
the ears.  This VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain service records and medical records 
but that he was nevertheless responsible for providing enough 
information about the records and any necessary releases to 
enable VA to request them from the person or agency that had 
them.  

With respect to the fourth element, the VCAA letter stated, 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  The veteran was thus 
adequately advised of the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  VCAA notice was 
timely provided prior to the January 2006 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

An April 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter had a timing 
deficiency which was remedied by the issuance of notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The June 2006 
statement of the case (SOC) and October 2006 supplemental SOC 
(SSOC) considered the claims based on the evidence of record, 
remedying any timing defect regarding the notice.  

Thus, all required notice has been given.   

B.	The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
VA and private treatment records have been associated with 
the claims file.  An October 2005 response from the National 
Personnel Records Center (NPRC) indicated that the veteran's 
service medical records were fire-related.  A January 2006 
memorandum in the claims file made a formal finding of 
unavailability of the veteran's service medical records.  An 
August 2006 NPRC response further notes that a search of the 
morning reports for the veteran's unit from January through 
March 1958 was negative.  

In addition, the veteran has been afforded a VA examination 
to evaluate his claimed bilateral hearing loss and tinnitus.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Bilateral Hearing Loss

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's hearing was evaluated at VA examination in June 
2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
75
75
80
LEFT
20
30
55
75
75

The veteran's speech discrimination was 72 percent in the 
right ear, and 80 percent in the left ear.  The diagnosis in 
regard to the right ear was moderate to severe sensorineural 
hearing loss and the diagnosis in regard to the left ear was 
mild to severe mixed hearing loss.  

The results of this VA examination demonstrate current 
bilateral hearing loss disability.  38 C.F.R. § 3.385.  Thus, 
the first element of a successful service connection claim 
has been satisfied.  

As discussed above, the veteran's service medical records are 
fire-related.  In light of the absence of service medical 
records in this case, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Despite the absence of evidence of hearing loss in service, 
service connection could nonetheless be established if all 
the evidence, including that pertinent to service, 
established that the low back disability began in service.  
38 C.F.R. § 3.303(d).  

The Board notes that the veteran has reported noise exposure 
in service, as indicated at the January 2007 videoconference 
hearing.  He is competent to report this exposure, and his 
Form DD 214 reflects that he was an auto maintenance helper.  
There is, thus, evidence in support of the second element of 
service connection.  However, the service connection claim 
must fail as there is no medical evidence of a nexus between 
current hearing loss and service.  

VA treatment records from March 2000 to October 2005 are 
negative for complaints regarding or findings of hearing 
loss.   

While private audiograms from July 1975 to September 2005 
reflect hearing loss, none of these audiograms contains an 
opinion regarding etiology of current hearing loss.  The 
audiograms from July 1975 to January 1994 were performed due 
to the veteran's employment in a textile mill.  An August 
1979 audiogram specifically describes the veteran's current 
noise exposure as a shift supervisor for quilting, where he 
had worked for three years, and described previous noise 
exposure, which reportedly included working on quilting and 
weaving machines, working construction and carpentry, and 
operating buses and jeeps in the Army.  

The June 2006 VA examiner reviewed the claims file and 
examined the veteran.  She specifically noted that the 
veteran reported a history of noise exposure that included 
basic military training, guard duty, transportation, 
helicopters, engines, and a 40-year career in the textile 
industry.  She opined that his hearing loss was less likely 
as not caused by or a result of military noise exposure.  
Rather, she opined that hearing loss was more likely than not 
due to over 40 years of working in the textile industry.  

As this is the only medical opinion of record regarding 
etiology of current hearing loss, and it attributes hearing 
loss to the veteran's post-service employment in textiles, 
the third element of the service connection claim has not 
been satisfied.  

While the veteran himself has made the claim of service 
connection, as a layperson he is not competent to express an 
opinion as to medical causation of hearing loss, as he has 
not claimed, nor shown, that he is a medical expert, capable 
of rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Service connection may also be granted for sensorineural 
hearing loss, as an organic disease of the nervous system, on 
a presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence 
of sensorineural hearing loss in the decade immediately 
following service.  

If a chronic disease is identified in service and at any time 
thereafter, service connection is presumed.  38 C.F.R. 
§ 3.303(b).  As the service medical records are unavailable 
in this case, there is no evidence of hearing loss identified 
in service.  

If a chronic disease is not adequately identified in service, 
a continuity of symptomatology is required.  Id.  The 
veteran, for his part, has not reported a continuity of 
symptomatology since service and the record does not show any 
symptomatology for many years after service.

The record does not document hearing loss until July 1975.  
At that time the veteran reported a history of noise exposure 
in his work in textiles and as a carpenter helper.  His 
reported post-service occupational noise exposure, coupled 
with the fact that there is no evidence of hearing loss until 
over 15 years after service, weighs against the finding of a 
nexus between the current hearing loss and service.  Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

In the absence of competent medical evidence of a nexus 
between hearing loss and service, the claim must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Tinnitus

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case there has been no competent evidence of current 
tinnitus.  Private audiograms from July 1975 to September 
2005 include no findings of tinnitus.  Rather, audiological 
testing in August 1979 has "no" written in response to 
whether the veteran had tinnitus following noise exposure.  
VA treatment records from March 2000 to October 2005 are also 
negative for complaints regarding or findings of tinnitus.  
At VA examination in June 2006 the veteran had no complaints 
of tinnitus.  

The veteran stated in his June 2006 substantive appeal that 
his ears gave him problems all the time he was at Fort Rucker 
in service.  It is unclear whether these "problems" 
included tinnitus, but, even if the veteran's past medical 
history did include tinnitus, a current disability must be 
shown at the time of the claim, and not at some time in the 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  

The veteran filed his claim for service connection in 
September 2005.  Tinnitus in service, therefore, would not be 
sufficient to satisfy the criteria of a current disability at 
the time of the claim.  

Based on the foregoing, the Board finds that, in the absence 
of findings of current disability, the service connection 
claim must be denied.  

Because the evidence is to the effect that the veteran does 
not have current tinnitus, the preponderance of the evidence 
is against the claim.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus, claimed as 
roaring and ringing in ears is denied.  




____________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


